DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.

Status of Claims
This office action is a response to an amendment filed on 09/15/2021.  Claims 1-20 are currently pending, of which claims 1, 8 and 15 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s remarks, see pages 6-11, with respect to the rejections under 35 USC 103 have been fully considered.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0351413), hereinafter Smith,  in view of Raciborski et al. (US 2008/0086574), hereinafter Raciborski, and further in view of Coughlin et al. (US 2005/0044234), hereinafter Coughlin.
Regarding claim 1, Smith discloses a method performed by a local DNS resolver of a proxy DNS module (Smith, [0041]: domain name system services manager (proxy DNS module) performs the function of or uses a domain name system resolver (local DNS resolver) to process requests for domain name system service), the method comprising: 
accessing, by one or more computing devices, DNS queries destined for a public name server external to the internet service provider (Smith, [0048]-[0049]: domain name system services manager in a data processing system (computing device) intercepts a request (DNS query) being sent to a first domain name system server in a public network 116 (i.e. a public name server); Fig. 1: public network 116 is external to internet service provider network 122); 
routing, by the one or more computing devices, the accessed DNS queries to a private name server associated with the proxy DNS module to prevent the DNS requests from traversing the publicly-accessible network (Smith, [0049]-[0050]: Domain name system services manager (computing device/proxy DNS module) sends the request (DNS query) to a second domain name system server in private network 120 (i.e. a private name server) to prevent the request from being sent to the first domain system server in the public network; [0027], [0074]: Domain name system services manager (proxy DNS module) selects a domain name server of a network, e.g. private network 120, based on information indicating that the computer system of domain name system services manager (proxy DNS module) is connected to the private network (i.e. the private name server is associated with the proxy DNS module)), wherein the private name server is external to the internet service provider (Smith, Fig. 1: private network 120 is external to internet service provider network 122) and accessible via a private Smith, [0041]: private network 120 is accessible through a VPN (private communication channel)); and 
receiving, by the one or more computing devices, IP addresses associated with the DNS queries (Smith, [0041]: an IP address is returned from a domain name system server in private network 120 in response to a request for domain name system service); and 
receiving, by the one or more computing devices, the IP addresses via the private communications channel (Smith, [0041]: an IP address is returned from a domain name system server in private network 120 in response to a request for domain name system service; private network 120 is accessible through a VPN (private communication channel)).
Smith does not explicitly disclose associated with a DNS resolver of an internet service provider; wherein the public name server is accessible by the DNS resolver via a publicly-accessible network; a local version of a private name server; a master file of the local version of the private name server with IP addresses; updates to the master file from the private name server with new or changed information to the IP addresses.
However, Raciborski discloses 
a local DNS resolver of a proxy DNS module associated with a DNS resolver of an internet service provider (Raciborski, Fig. 2B, [0022]: DNS resolver 208 (local DNS resolver/proxy DNS module) communicates with (i.e. is associated with) recursing DNS/client local DNS server 224 (DNS resolver) of access network 132 (internet service provider) for DNS resolution); 
Raciborski, Fig. 2B, [0048]: recursing DNS/client local DNS server 224 (DNS resolver) refers to hybrid DNS server 248 (public name server) via the Internet to resolve a domain name); 
routing, by the one or more computing devices, the accessed DNS queries to a local version of a name server (Raciborski, Fig. 2B, [0048]: DNS resolver (computing device/proxy DNS module) consults authoritative DNS server 240 (local version of a name server) to resolve a domain name.  Note, if the requested content is not cached, authoritative DNS server refers to hybrid DNS server 248 which is the authoritative DNS for the content.  Therefore, authoritative DNS 240 is a local version of hybrid DNS server).
It would have been obvious to one of ordinary skill in the art, having the teachings of Smith and Raciborski before him or her before the effective filing date of the claimed invention, to modify a system in which a domain name system services manager redirects DNS queries to a DNS server in a private network rather than a public network as taught by Smith, by routing the DNS queries to an access network’s authoritative DNS that retrieves content from a DNS in an external network as taught by Raciborski.  Once Raciborski’s teaching is incorporated, Smith’s system would be modified to redirect DNS queries to the access network’s authoritative DNS for the private network (i.e. the local version of the private name server).  The motivation for doing so would have been to facilitate faster resolution of DNS queries by using an access network/ISP’s DNS that is closer than a private DNS.

However, Coughlin discloses 
receiving, by the one or more computing devices, a master file of the local version of the name server with IP addresses (Coughlin, [0018]: local server (computing device) acquires a copy of an up-to-date list of IP addresses (i.e. master file of the local version of the name server));
receiving, by the one or more computing devices, updates to the master file from the private name server with new or changed information to the IP addresses (Coughlin, [0018]: local server (computing device) periodically checks with the name server to see if an existing list (master file) has changed).
It would have been obvious to one of ordinary skill in the art, having the teachings of Smith, Raciborski and Coughlin before him or her before the effective filing date of the claimed invention, to modify a system in which a client’s domain name system services manager (computing device) redirects DNS queries to an access network’s DNS server for a private network as taught by Smith and Raciborski, to include enabling the name server/DNS server to provide the client’s local server (computing device) with an up-to-date list of IP addresses as taught by Coughlin.  Once Coughlin’s teaching is incorporated, the system of Smith as modified by Raciborski would be adapted to provide the domain name system services manager (computing device) with an updated list of IP addresses from the access network’s DNS server for 
Regarding claim 8, Smith discloses a local DNS resolver of a proxy DNS module, the local DNS resolver comprising (Smith, [0041]: domain name system services manager (proxy DNS module) in a data processing system performs the function of or uses a domain name system resolver (local DNS resolver) to process requests for domain name system service): 
one or more processors configured to (Smith, [0057], [0058]): 
access DNS queries destined for a public name server external to the internet service provider (Smith, [0048]-[0049]: domain name system services manager intercepts a request (DNS query) being sent to a first domain name system server in a public network 116 (i.e. public name server); Fig. 1: public network 116 is external to internet service provider network 122); 
route the accessed DNS queries to a private name server associated with the proxy DNS module to prevent the DNS requests from traversing the publicly-accessible network (Smith, [0049]-[0050]: Domain name system services manager (proxy DNS module) sends the request (DNS query) to a second domain name system server in private network 120 (i.e. private name server) to prevent the request from being sent to the first domain system server in the public network; [0027], [0074]: Domain name system services manager (proxy DNS module) selects a domain name server of a network, e.g. private network 120, based on information indicating that the computer system of domain name system services manager is connected to the private network (i.e. the private name server is associated with the proxy DNS module)), wherein the Smith, Fig. 1: private network 120 is external to internet service provider network 122) and accessible via a private communications channel (Smith, [0041]: private network 120 is accessible through a VPN (private communication channel)); and 
a communication port, coupled to the one or more processors (Smith, [0057], [0061]: communications unit), configured to:
receive IP addresses associated with the DNS queries (Smith, [0041]: an IP address is returned from a domain name system server in private network 120 in response to a request for domain name system service); and 
receive the IP addresses via the private communications channel (Smith, [0041]: an IP address is returned from a domain name system server in private network 120 in response to a request for domain name system service; private network 120 is accessible through a VPN (private communication channel)).
Smith does not explicitly disclose associated with a DNS resolver of an internet service provider; wherein the public name server is accessible by the DNS resolver via a publicly-accessible network; a local version of a private name server; a master file of the local version of the private name server with IP addresses; updates to the master file from the private name server with new or changed information to the IP addresses.
However, Raciborski discloses 
a local DNS resolver of a proxy DNS module associated with a DNS resolver of an internet service provider (Raciborski, Fig. 2B, [0022]: DNS resolver 208 (local DNS resolver/proxy DNS module) communicates with (i.e. is associated with) recursing DNS/client local DNS server 224 (DNS resolver) of access network 132 (internet service provider) for DNS resolution); 
wherein the public name server is accessible by the DNS resolver via a publicly-accessible network (Raciborski, Fig. 2B, [0048]: recursing DNS/client local DNS server 224 (DNS resolver) refers to hybrid DNS server 248 (public name server) via the Internet to resolve a domain name); 
route the accessed DNS queries to a local version of a name server (Raciborski, Fig. 2B, [0048]: DNS resolver (proxy DNS module) consults authoritative DNS server 240 (local version of a name server) to resolve a domain name.  Note, if the requested content is not cached, authoritative DNS server refers to hybrid DNS server 248 which is the authoritative DNS for the content.  Therefore, authoritative DNS 240 is a local version of hybrid DNS server); 
It would have been obvious to one of ordinary skill in the art, having the teachings of Smith and Raciborski before him or her before the effective filing date of the claimed invention, to modify a system in which a domain name system services manager redirects DNS queries to a DNS server in a private network rather than a public network as taught by Smith, by routing the DNS queries to an access network’s authoritative DNS that retrieves content from a DNS in an external network as taught by Raciborski.  Once Raciborski’s teaching is incorporated, Smith’s system would be modified to redirect DNS queries to the access network’s authoritative DNS for the private network (i.e. the local version of the private name server).  The motivation for doing so would have been to facilitate faster resolution of DNS queries by using an access network/ISP’s DNS that is closer than a private DNS.

However, Coughlin discloses 
receive a master file of the local version of the name server with IP addresses (Coughlin, [0018]: local server (computing device) acquires a copy of an up-to-date list of IP addresses (i.e. master file of the local version of the name server));
receive updates to the master file from the private name server with new or changed information to the IP addresses (Coughlin, [0018]: local server (computing device) periodically checks with the name server to see if an existing list (master file) has changed).
It would have been obvious to one of ordinary skill in the art, having the teachings of Smith, Raciborski and Coughlin before him or her before the effective filing date of the claimed invention, to modify a system in which a client’s domain name system services manager (computing device) redirects DNS queries to an access network’s DNS server for a private network as taught by Smith and Raciborski, to include enabling the name server/DNS server to provide the client’s local server (computing device) with an up-to-date list of IP addresses as taught by Coughlin.  Once Coughlin’s teaching is incorporated, the system of Smith as modified by Raciborski would be adapted to provide the domain name system services manager (computing device) with an updated list of IP addresses from the access network’s DNS server for 
Regarding claim 15, Smith discloses a non-transitory computer-readable medium whose contents (Smith, [0065]: computer readable media in a data processing system), when executed by a local DNS resolver of a proxy DNS module, cause the local DNS resolver to perform a method for providing domain name system (DNS) services (Smith, [0041]: domain name system services manager (proxy DNS module) in data processing system performs the function of or uses a domain name system resolver (DNS resolver) to process requests for domain name system service), the method comprising: 
accessing DNS queries destined for a public name server external to the internet service provider (Smith, [0048]-[0049]: domain name system services manager (DNS proxy module) intercepts a request (DNS query) being sent to a first domain name system server in a public network 116 (i.e. public name server); Fig. 1: public network 116 is external to internet service provider network 122); 
routing the accessed DNS queries to a private name server associated with the proxy DNS module to prevent the DNS requests from traversing the publicly-accessible network (Smith, [0049]-[0050]: Domain name system services manager (proxy DNS module) sends the request (DNS query) to a second domain name system server in private network 120 (i.e. private name server) to prevent the request from being sent to the first domain system server in the public network; [0027], [0074]: Domain name system services manager (proxy DNS module) selects a domain name server of a network, e.g. private network 120, based on information indicating that the computer system of domain name system services manager is connected to the private network (i.e. the private name server is associated with the proxy DNS module)), wherein the private name server is external to the internet service provider (Smith, Fig. 1: private network 120 is external to internet service provider network 122) and accessible via a private communications channel (Smith, [0041]: private network 120 is accessible through a VPN (private communication channel)); and 
receiving IP addresses associated with the DNS queries (Smith, [0041]: an IP address is returned from a domain name system server in private network 120 (i.e. private name server) in response to a request for domain name system service); and
receiving the IP addresses via the private communications channel (Smith, [0041]: an IP address is returned from a domain name system server in private network 120 in response to a request for domain name system service; private network 120 is accessible through a VPN (private communication channel)).
Smith does not explicitly disclose associated with a DNS resolver of an internet service provider; wherein the public name server is accessible by the DNS resolver via a publicly-accessible network; a local version of a private name server; a master file of the local version of the private name server with IP addresses; updates to the master file from the private name server with new or changed information to the IP addresses.
However, Raciborski discloses 
a local DNS resolver of a proxy DNS module associated with a DNS resolver of an internet service provider (Raciborski, Fig. 2B, [0022]: DNS resolver 208 (local DNS resolver/proxy DNS module) communicates with (i.e. is associated with) recursing DNS/client local DNS server 224 (DNS resolver) of access network 132 (internet service provider) for DNS resolution); 
wherein the public name server is accessible by the DNS resolver via a publicly-accessible network (Raciborski, Fig. 2B, [0048]: recursing DNS/client local DNS server 224 (DNS resolver) refers to hybrid DNS server 248 (public name server) via the Internet to resolve a domain name); 
routing the accessed DNS queries to a local version of a name server (Raciborski, Fig. 2B, [0048]: DNS resolver (proxy DNS module) consults authoritative DNS server 240 (local version of a name server) to resolve a domain name.  Note, if the requested content is not cached, authoritative DNS server refers to hybrid DNS server 248 which is the authoritative DNS for the content.  Therefore, authoritative DNS 240 is a local version of hybrid DNS server); 
It would have been obvious to one of ordinary skill in the art, having the teachings of Smith and Raciborski before him or her before the effective filing date of the claimed invention, to modify a system in which a domain name system services manager redirects DNS queries to a DNS server in a private network rather than a public network as taught by Smith, by routing the DNS queries to an access network’s authoritative DNS that retrieves content from a DNS in an external network as taught by Raciborski.  Once Raciborski’s teaching is incorporated, Smith’s system would be modified to redirect DNS queries to the access network’s authoritative DNS for the private network (i.e. the local version of the private name server).  The motivation for doing so would have been to facilitate faster resolution of DNS queries by using an access network/ISP’s DNS that is closer than a private DNS.

However, Coughlin discloses 
receiving a master file of the local version of the name server with IP addresses (Coughlin, [0018]: local server (computing device) acquires a copy of an up-to-date list of IP addresses (i.e. master file of the local version of the name server));
receiving updates to the master file from the private name server with new or changed information to the IP addresses (Coughlin, [0018]: local server (computing device) periodically checks with the name server to see if an existing list (master file) has changed).
It would have been obvious to one of ordinary skill in the art, having the teachings of Smith, Raciborski and Coughlin before him or her before the effective filing date of the claimed invention, to modify a system in which a client’s domain name system services manager (computing device) redirects DNS queries to an access network’s DNS server for a private network as taught by Smith and Raciborski, to include enabling the name server/DNS server to provide the client’s local server (computing device) with an up-to-date list of IP addresses as taught by Coughlin.  Once Coughlin’s teaching is incorporated, the system of Smith as modified by Raciborski would be adapted to provide the domain name system services manager (computing device) with an updated list of IP addresses from the access network’s DNS server for 
Regarding claim 3, Smith discloses wherein the IP addresses include an IP address associated with a domain name included in one of the DNS queries (Smith, [0041]: request to identify the IP address for ‘intranet.website.com’; response includes an IP address associated with the domain ‘website.com’).
Regarding claim 4, Smith discloses wherein the proxy DNS module is included in the DNS resolver (Smith, [0041]: domain name system services manager (DNS proxy module) performs the function of a DNS resolver).
Regarding claim 5, Smith discloses wherein the accessing of the DNS queries include intercepting the DNS queries (Smith, [0048]-[0049]: intercepting requests to identify IP addresses for domain names (DNS queries)).
Regarding claim 6, Smith discloses wherein the DNS queries are accessed prior to their transmission by the DNS resolver (Smith, [0048]-[0049]: domain name system services manager intercepts requests to identify IP addresses for domain names (DNS queries); [0041]: domain name system services manager uses a DNS resolver for communicating the requests to DNS servers).
Regarding claims 10-13, the limitations have been addressed in the rejections of claims 3-6, respectively.
Regarding claims 17-20, the limitations have been addressed in the rejections of claims 3-6, respectively.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Raciborski and Coughlin, and further in view of Naidu et al. (US 2017/0104714), hereinafter Naidu.
Regarding claim 2, Smith, Raciborski and Coughlin do not explicitly disclose wherein the IP addresses include at least one of: an IP address of a top-level domain (TLD) name server for a top-level domain of a domain name included in one of the DNS queries, and an IP address of an authoritative name server for the domain name.
However, Naidu discloses wherein the IP addresses include at least one of: an IP address of a top-level domain (TLD) name server for a top-level domain of a domain name included in one of the DNS queries, and an IP address of an authoritative name server for the domain name (Naidu, [0037]-[0038]: a DNS resolver routes a DNS query to a private top-level DNS server and receives a response that includes the IP address for the second-level DNS server (authoritative server) associated with the query).
It would have been obvious to one of ordinary skill in the art, having the teachings of Smith, Raciborski, Coughlin and Naidu before him or her before the effective filing date of the claimed invention, to modify a system for routing DNS queries to an access network’s authoritative server for a private network rather than to DNS servers in a public network as taught by Smith, Raciborski and Coughlin, to include utilizing an iterative approach to resolving the DNS queries as taught by Naidu.  The motivation for doing so would have been to exercise tighter control over which subdomains’ DNS servers can communicate with each other (Naidu, [0048]).
Regarding claims 9 and 16, the limitations have been addressed in the rejection of claim 2.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Raciborski and Coughlin, and further in view of Ryland (US 2015/0163158).
Regarding claim 7, Smith, Raciborski and Coughlin do not explicitly disclose wherein the private communications channel is formed over network components that are parts of a private network.
However, Ryland discloses wherein the private communications channel is formed over network components that are parts of a private network (Ryland, [0123]: A private communication channel is established between a private gateway at a virtual private network (i.e. network component that is part of the private network) and a gateway at a client side.  Other networking devices, such as routers, switches, etc., are also allocated to the virtual private network).
It would have been obvious to one of ordinary skill in the art, having the teachings of Smith, Raciborski, Coughlin and Ryland before him or her before the effective filing date of the claimed invention, to modify a system for routing DNS queries to an access network’s authoritative server for a private network via a virtual private network rather than to DNS servers in a public network as taught by Smith, Raciborski and Coughlin, to include utilizing separately allocated components for the virtual private network communications as taught by Ryland.  The motivation for doing so would have been to provide secure communications.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.